Citation Nr: 0420703	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for bilateral ankle 
disability, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral wrist 
disability, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a low back 
disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for neck pain, to 
include as due to an undiagnosed illness.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for memory loss, to include as due to an 
undiagnosed illness.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches, to include as due to an undiagnosed 
illness.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for multiple joint pain, to include as due to an 
undiagnosed illness.

9.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for muscle weakness, to include as due to an 
undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for blood in stool, to include as due to an 
undiagnosed illness.

11.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a stomach condition, to include as due to an 
undiagnosed illness.

12.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for right arm and leg numbness, to include as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to September 
1994 to include service in the Southwest Asia theater of 
operations from October 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In a May 1998 rating decision, the issues of entitlement to 
service connection for bilateral ankle disability, bilateral 
wrist disability, low back disorder, neck pain, memory loss, 
headaches, multiple joint pain, muscle weakness, blood in the 
stool, a stomach condition and numbness in the right arm and 
leg were denied.  Specifically, the issues of entitlement to 
service connection for bilateral ankle and wrist 
disabilities, as well as for a back disorder and neck pain, 
were denied as not well grounded.  Although the veteran 
submitted a timely notice of disagreement with the decision 
and was issued a statement of the case in March 2000, the 
evidence shows that the veteran did not seek to perfect his 
appeal of the issues.  

In January 2002, the veteran advised the RO that he wished to 
reopen his claims of entitlement to service connection and 
also initially raised the issue of entitlement to service 
connection for a skin disorder.  The RO advised the veteran 
that since his claims for service connection for bilateral 
ankle and wrist disabilities, a back disorder and neck pain 
had previously been denied as not well grounded, they would 
be reconsidered on the merits pursuant to The Veterans Claims 
Assistance Act of 2000 (VCAA), along with the initial claim 
of entitlement to service connection for a skin disorder.  
However, since the remainder of the claims had been 
previously determined on the merits, the veteran was advised 
that he needed to submit new and material evidence before the 
claims could be reopened.  Therefore, the Board finds that 
the issues are properly identified as whether there is new 
and material evidence to reopen the claims of entitlement to 
service connection for memory loss, headaches multiple joint 
pain, muscle weakness, blood in the stool, stomach condition 
and right arm and leg numbness. 

Although the veteran requested he be provided a Travel Board 
hearing in his August 2002 VA Form 9, he withdrew his request 
in correspondence received in September 2002.

The issues of entitlement to service connection for a skin 
disorder, bilateral ankle disability, bilateral wrist 
disability, a low back disorder and neck pain, as well as 
whether new and material evidence has been submitted to 
reopen claims for memory loss, headaches, multiple joint 
pain, muscle weakness, and right arm and leg numbness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A May 1998 RO decision pertinently denied service 
connection for a disability manifested by blood in stool and 
a stomach condition.

2.  The evidence received since the May 1998 rating decision 
is neither wholly cumulative nor redundant; it relates to an 
unestablished fact; and, when considered alone or together 
with all of the evidence, both old and new, it raises a 
reasonable possibility of substantiating the claims of 
entitlement to service connection for a disability manifested 
by blood in the stool and a stomach condition.


CONCLUSION OF LAW

The evidence received since the May 1998 rating decision 
denying entitlement to service connection for a disability 
manifested by blood in the stool and for a stomach condition, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence not of record that is necessary to 
substantiate his claims.  The discussion contained in the 
August 2002 letter advised the veteran of the types of 
evidence that he needed to send to VA in order to 
substantiate his claims to reopen for service connection, as 
well as the types of evidence VA would assist in obtaining.  
In addition, the veteran was informed of his responsibility 
to identify, or to submit directly to VA, medical evidence of 
a current disability, evidence of a disease or injury in 
service, and medical evidence of a link between a disease or 
injury in service and any current disability, as well as what 
constitutes new and material evidence.  Furthermore, in that 
same letter, the RO requested that the veteran provide it 
with or identify any additional sources of evidence that 
could help to support a claim for service connection, which 
the veteran provided in the form of the lay statements, 
private and VA medical records, and Social Security 
Administration records.  Moreover, the veteran and his 
representative were provided copies of the appealed September 
2002 rating decision and an October 2002 statement of the 
case and September 2003 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  Thus, the Board finds that the 
veteran has been provided the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The record also reflects that, throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
information and records adequately identified by the veteran.  
Specifically, VA has associated with the claims file the 
veteran's service medical records, as well as VA and private 
medical records.  In addition, the August 2002 letter sought 
further information from the veteran and his treating 
physicians.  In sum, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA or the 
implementing regulations.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).


Factual Background

A May 1998 rating decision denied the veteran's claims of 
entitlement to service connection for a disability manifest 
by blood in the stool and for a stomach condition because 
there was no objective medical  or non-medical evidence of 
current disabilities.  Although, the veteran filed a notice 
of disagreement in March 1999, and was issued a statement of 
the case in March 2000, the veteran did not file a 
substantive appeal within one year of the notice of the 
rating decision or 60 days from the date the statement of the 
case was issued.

The evidence of record at that time included VA treatment 
records, dating from November 1996 to December 1997, which 
note the veteran's complaints of blood in his stools and 
gastrointestinal complaints with assessments of possible 
inflammatory bowel disease, irritable bowel syndrome and 
parasitic involvement. 

In January 2002, the veteran submitted a request to reopen 
his claims of entitlement to service connection for a 
disability manifest by blood in the stool and a stomach 
condition.  

The evidence submitted since the May 1998 rating decision 
includes private treatment records from Nicholas Tibaldi, 
M.D. and Saieed H. Saieed, M.D.  Several treatment records 
show diagnoses of chronic diarrhea and gastroesophageal 
reflux disease.  An April 2001 evaluation from Dr. Tibaldi, 
shows an impression of hemoccult positive stool.  

Analysis

The veteran is seeking to reopen his claims of entitlement to 
service connection for a disability manifest by blood in the 
stool and a stomach condition, which were previously denied 
by the RO in May 1998.

Since the veteran did not appeal the May 1998 RO decision, 
that decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.150(d), 20.200, 20.302, 20.1103 (2003).  His 
claims, then, cannot be reopened unless new and material 
evidence has been received since that decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2003).

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence is neither cumulative nor redundant of evidence 
already of record at the time of the last final denial and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board 
is required to give consideration to all of the evidence 
received since the last disallowance of the claims on any 
basis.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Regarding the veteran's request to reopen his claims for 
service connection for a disability manifest by blood in the 
stool and for a stomach condition, to include as due to an 
undiagnosed illness, the Board finds that, assuming the 
credibility of the private medical records and reports, these 
medical data tend to indicate current chronic disabilities.  
In this context, this medical evidence is new and is not 
cumulative or redundant.  Moreover, this newly submitted 
evidence when considered with the previous evidence of 
record, or by itself, relates to an unestablished fact that 
is necessary to substantiate the claim, because it tends to 
suggest that the veteran has these current disabilities.  As 
a result, it raises a reasonable possibility of 
substantiating the claims.

For these reasons, the Board determines the medical evidence 
submitted subsequent to the May 1998 rating decision is "new 
and material" as contemplated by the 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claims of entitlement to 
service connection for a disability manifest by blood in the 
stool and a stomach condition.  38 U.S.C.A. § 5108.


ORDER

The claims of entitlement to service connection for a 
disability manifest by blood in the stool and a stomach 
condition are reopened and, to this extent only, the appeal 
is granted.


REMAND

A review of the record reveals that further development is 
warranted before the issues of entitlement to service 
connection for a disability manifest by blood in the stool 
and a stomach condition as well as the remaining issues on 
appeal can be addressed.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The Board notes that, pursuant to 
the VCAA, VA must obtain these outstanding VA medical 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  There is no indication that VA treatment 
records since December 1997 have been obtained.

The VCAA also indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  The evidence of record shows objective 
evidence of a current skin rash, blood in the stool and a 
stomach condition variously diagnosed.

The evidence of record shows that in October 2002, VA 
requested the Social Security Administration (SSA) to provide 
an award letter and all medical records upon which disability 
award was based.  An October 2002 fax cover sheet from the 
SSA National Records Center, indicates that the requested 
information was sent.  However, there is no SSA decision or 
associated medical records in the veteran's claims file.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

Therefore, this case is REMANDED for the following:

1.  With respect to the claims of 
entitlement to service connection for a 
disability manifest by blood in the stool 
and a stomach condition, the RO should 
send the veteran and his representative, 
a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain, what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claims.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claims.  The RO should 
specifically request treatment records 
from Drs. Saieed and Tibaldi and obtain 
all treatment records for the veteran 
from the VA Medical Center in Pittsburgh, 
dated from December 1997 to the present.  
Then with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all identified 
treatment records which have yet to be 
secured.  

2.  If the attempt to obtain the medical 
records identified by the veteran is 
unsuccessful, the veteran should be 
inform of this fact and he should be 
requested to provide a copy of any 
outstanding medical records.

3.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request copies 
of the medical records upon which the SSA 
based its decision.

4.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for VA 
dermatology and gastrointestinal 
examinations to evaluate the nature of 
any skin disorder, disability manifest by 
blood in the stool and a stomach 
condition found to be present.  The 
claims folder and a separate copy of this 
remand must be made available to the 
examiner for review.  All indicated 
studies should be performed.  

Based on the medical findings and a 
review of the claims folder, the 
dermatologist is asked to offer a 
diagnosis for any current skin disorder, 
if found to be present and if possible.  
If there is a disability present, the 
examiner is also asked to offer an 
opinion as to whether it is at least as 
likely as not it is etiologically related 
to his service or any incident therein.  

The gastrointestinal examiner is also 
asked to asked to offer diagnoses for any 
disabilities associated with blood in the 
stool or a stomach condition, if found to 
be present and if possible.  If there are 
current disabilities present, the 
examiner is asked to offer opinions as to 
whether it is as likely as not that the 
disabilities are related to service, or 
whether the disabilities are 
manifestations of any other diagnosed 
disability found to be present.

A complete rationale should be given for 
all opinions.  In this regard, the 
opinion should be based on the 
examination findings, historical records, 
and medical principles.

3.  Thereafter, the RO should undertake 
any additional development deemed 
necessary and readjudicate the issues on 
appeal, in light of all pertinent 
evidence and legal authority.

If the benefits sought on appeal remains denied, the RO 
should furnish the veteran and his representative a 
supplemental statement of the case, and afford then an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



